OPINION — AG — A COUNTY MAY LEASE, TEMPORARILY, PROPERTIES ACQUIRED FOR RIGHT OF WAY PURPOSES, SO LONG AS SAID LEASING DOES NOT HAMPER OR IN ANY MANNER DELAY THE USE OF SAID PROPERTIES FOR THE PUBLIC PURPOSE FOR WHICH THEY WERE ACQUIRED, AND THAT THE COUNTY MUST EXERCISE DUE DILIGENCE TO CONVERT SAID PROPERTIES TO THE PUBLIC USE AT THE EARLIEST POSSIBLE TIME; THAT THE RENTAL PROCEEDS MAY BE EXPENDED TO MAINTAIN THE PROPERTIES, WHICH WOULD INCLUDE NECESSARY REPAIRS AND COMPENSATION TO A PERSON NECESSARILY EMPLOYED TO MANAGE THE PROPERTIES. CITE:  OPINION NO. APRIL 6, 1962 — TULSA COUNTY ATTORNEY, ARTICLE X, SECTION 30 (HARVEY CODY)